Exhibit 99.1 New York Society of Security Analysts 12th Annual Insurance Industry Conference February, This slide presentation is for informational purposes only.It should be read in conjunction with our Form 10-K for the year 2006, our Form10-Q for the second and third quarters of 2007 and our Form 8-Ks filed with the Securities and Exchange Commission (SEC), all of whichare available on the “Investor Relations” section of our website at www.employers.com. Non-GAAP Financial Measures In presenting Employers Holdings, Inc.’s (EMPLOYERS) results, management has included and discussed certain non-GAAP financialmeasures, as defined in Regulation G.Management believes these non-GAAP measures better explain EMPLOYERS results allowingfor a more complete understanding of underlying trends in our business.These measures should not be viewed as a substitute for thosedetermined in accordance with GAAP.The reconciliation of these measures to their most comparable GAAP financial measures isincluded in this presentation or in our Form 10-K for the year 2006, our Form 10-Q for the second and third quarters of 2007 and ourForm 8-Ks filed with the Securities and Exchange Commission (SEC) and available in the “Investor Relations” section of our website atwww.employers.com. Forward-looking Statements All forward-looking statements made in this presentation, related to the anticipated acquisition of AmCOMP, Inc. or otherwise, reflect EMPLOYERScurrent views with respect to future events, business transactions and business performance and are made pursuant to the safe harbor provisions of thePrivate Securities Litigation Reform Act of 1995. Such statements involve risks and uncertainties, which may cause actual results to differ materially fromthose set forth in these statements. The following factors, among others, could cause or contribute to such material differences:failure to satisfy any ofthe conditions of closing, including the failure to obtain AmCOMP stockholder approval or any required regulatory approvals; the risks that EMPLOYERSand AmCOMP's businesses will not be integrated successfully; the risk that EMPLOYERS will not realize estimated cost savings and synergies; costsrelating to the proposed transaction; and disruption from the transaction making it more difficult to maintain relationships with customers, employees,agents or producers.More generally, the businesses of EMPLOYERS and AmCOMP could be affected by competition; pricing and policy trends; thelevels of new and renewal business achieved; market acceptance; changes in demand; the frequency and severity of catastrophic events; actual lossexperience; uncertainties in the loss reserving and claims settlement process; new theories of liability; judicial, legislative, regulatory and othergovernmental developments; litigation tactics and developments; investigation developments; the amount and timing of reinsurance recoverables; creditdevelopments among reinsurers; changes in the cost or availability of reinsurance; market developments; rating agency action; possible terrorism or theoutbreak and effects of war and economic, political, regulatory, insurance and reinsurance business conditions; relations with and performance ofemployee agents, as well as management’s response to these factors; and other factors identified in EMPLOYERS filings with the Securities andExchange Commission. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the dates onwhich they are made. EMPLOYERS undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of newinformation, future events or otherwise. Safe Harbor Disclosure EMPLOYERS, AmCOMP and their respective directors and executive officers and other persons may be deemed to be participants in thesolicitation of proxies in respect of the proposed transaction.Information regardingEMPLOYERS directors and executive officers isavailable inEMPLOYERS' proxy statement for its 2007 annual meeting of stockholders and theEMPLOYERS' 2006 Annual Report onForm 10-K, which were filed with the SEC on April 19, 2007 and March 30, 2007, respectively.Information regarding AmCOMP's directorsand executive officers is available in AmCOMP's proxy statement for its 2007 annual meeting of stockholders and AmCOMP's 2006
